Title: From James Madison to an Unidentified Correspondent, 1 August 1805
From: Madison, James
To: 


          
            Dear Sir
            Philada. Aug. 1 1805
          
          Your favor with the note for 250 drs. on the Bank has been duly recd., for your attention to which be pleased to accept my thanks.
          The weather was so favorable for travelling that we got thro’ our journey in less time & with less difficulty than was expected. We are much encouraged by the opinion expressed on the complt. of Mrs. M. by Docr Physic. He assures us that there is nothing very serious in it, and that altho’ the knife would hasten the cure, it is not indispensable to it. Accept our joint respects & best wishes for yourself & those to whom they also belong. Yrs. respectfully
          
            James Madison
          
        